           Case 1:20-cv-00562-JLT Document 18 Filed 01/12/21 Page 1 of 1



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICIA HENDERSON,              )                  Case No.: 1:20-cv-00562- JLT
                                      )
12            Plaintiff,              )                  ORDER GRANTING THE COMMISSIONER’S
                                      )                  REQUEST FOR AN EXTENSION OF TIME
13       v.                           )
                                      )                  (Doc. 17)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16                                    )

17          On January 11, 2021, the parties stipulated for the Commissioner to have an extension of thirty
18   days to respond to Plaintiff’s motion for summary judgment. (Doc. 17) Notably, the Scheduling
19   Order permits a single thirty-day extension by the stipulation of parties (Doc. 6 at 3), and this is the
20   first extension requested by either party. Accordingly, the Court ORDERS:
21          1.      The extension of time is GRANTED; and
22          2.      The Commissioner SHALL file a response no later than February 10, 2021.
23
24   IT IS SO ORDERED.
25      Dated:     January 12, 2021                             /s/ Jennifer L. Thurston
26                                                       UNITED STATES MAGISTRATE JUDGE

27
28
